Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160819                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MBK CONSTRUCTORS, INC.,                                                                              Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                 Elizabeth T. Clement
           Appellee,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160819
                                                                    COA: 344079
                                                                    Washtenaw CC: 15-001232-CH
  LISA LIPCAMAN,
            Defendant/Counterplaintiff-
            Appellee,
  and
  GERDA LIPCAMAN,
            Defendant/Counterplaintiff-
            Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the October 29, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           b1028
                                                                               Clerk